Bloodworth, J.
The indictment under which the defendant was tried was found at the July term, 1929, and charged that the offense was committed on the 4th day of July, 1929. The defendant was tried on July 24, 1929. Counsel for the plaintiff in error insists there is no evidence to support the verdict, and bases his contention on the fact that a policeman swore that he saw the accused in Dalton “on the 4th day of July,” and insists that “this is all of the evidence as to when the crime charged was committed.” The record shows that the witness who testified that he saw the *652accused in Dalton on the 4th of July swore also that in a very short time thereafter he got in a car and followed and arrested him. In Tipton v. State, 119 Ga. 304 (46 S. E. 436), it was held: “Ordinarily, when a month is referred to, it will be understood to be of the current year, unless from the connection it appear that another is intended.” The offense was committed, the indictment returned, and the trial occurred in July, 1929. “From the connection” there is nothing to suggest that a month other than July, 1929, was intended. See Jordan v. State, 119 Ga. 443 (2) (46 S. E. 679); Fountain v. Fitzgerald, 2 Ga. App. 713 (58 S. E. 1120). This case is easily differentiated from that of Givens v. State, 105 Ga. 843 (32 S. E. 341), cited by plaintiff in error.
The verdict has the approval of the trial judge, and this court can not say there is no evidence to support it.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.